DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney of Record, Mr. Michael C. Sutliffe, Reg. No. 67,366 on 08/13/2021.

The application is amended as follows:

Listing of Claims:
The Listing of Claims replaces all prior versions and listings of claims in the application:

1. 	(Currently Amended) A non-transitory machine readable medium storing executable instructions which when executed by one or more data processing systems that implement a partitioned database in a distributed computing environment, cause the one or more data processing systems to perform a method comprising:
receiving a plurality of inputs, each input comprising a key and value pair to be stored in a partition of a plurality, N, of partitions of the partitioned database, where in each partition comprises a database shard having a Bloom filter that stores values representing geospatial tiles or regions in a map;
computing, for each key, a single hash value using a hash function modulo N partitions;
determining, based on the hash value of each key, modulo N, a partition identifier and mapping the corresponding key to the determined partition identifier;
for each partition identifier having one or more keys mapped to the partition having the partition identifier: 
distributing the one or more keys and their paired values to the partition having the partition identifier;
performing:
sorting the one or more keys distributed to the partition into an ordering to provide a sorted set of keys mapped to the partition
storinginto an index file and storing their paired values;
wherein the processing operations for the partition further include processing one or more queries directed to one or more keys that, when hashed modulo N, map to the partition;
wherein a key and the value associated with the key are accessed by hashing the key modulo N to determine the partition associated with the key and sending the key and an access request to the determined partition; and
in response to determining that the key is not present in a tile of the Bloom filter for the partition, determining that the key is not present in the partition,
such that

2. 	(Currently Amended) The medium as in claim 1 

3. 	(Previously Presented) The medium as in claim 1 wherein the keys represent different geospatial areas and keys for at least one city or geospatial region are dispersed across most, or all shards, due to the entropy.

4. 	(Previously Presented) The medium as in claim 3 wherein the entropy balances an indexing workload and storage usage across all of the data processing systems that process all of the shards and wherein the entropy disperses keys for one geospatial area across a plurality of shards.

5. 	(Currently Amended) The medium as in claim 1 further comprising:
	receiving a query against the partitioned database;
	determining one or more keys derived from the query;
	for each key of the one or more keys:
	determining a partition identifier corresponding to the key by hashing the key, modulo N;
	transmitting the key to the partition having the partition identifier to query the partition for a value corresponding to the key; and
	returning a value corresponding to the key, in response to determining that the key matches a key in the index file stored in the partition.

6. 	(Original) The medium as in claim 1 wherein each partition has a set of one or more data processing systems dedicated to sorting and storing within the partition and wherein determining partition identifiers is performed by a single data processing system.

7. 	(Currently Amended) The medium as in claim 1 wherein accessing a value having a key in a determined partition includes:
	determining whether the key is present in a tile or region of a Bloom filter for the partition, and in response to the key being present in the tile or region of the Bloom filter, searching the index file of the partition for the key, and returning the value corresponding to the key, otherwise:
	returning a null value.

8. 	(Canceled).

9. 	(Currently Amended) The medium as in claim 1 wherein the values stored in the Bloom filter are quadtree keys representing tiles in a quadtree layout that represents a geospatial area.

10. 	(Original) The medium as in claim 9 wherein the quadtree keys are represented in base 10 values with a shift offset to provide unicity across all nodes in the quadtree layout.

11.	 (Currently Amended) A method practiced one or more data processing systems that implement a partitioned database in a distributed computing environment, the method comprising:
receiving a plurality of inputs, each input comprising a key and value pair to be stored in a partition of a plurality, N, of partitions of the partitioned database, wherein each partition comprises a database shard having a Bloom filter that stores values representing geospatial tiles or regions in a map;
computing, for each key, a single hash value using a hash function, modulo N partitions;
determining, based on the hash value of each key modulo N, a partition identifier and mapping the corresponding key to the determined partition identifier;
for each partition identifier having one or more keys mapped to the partition identifier:
 distributing the one or more keys and their paired values to the partition having the partition identifier;
performing: 
sorting the one or more keys distributed to the partition into an ordering to provide a sorted set of keys mapped to the partition
storinginto an index file and storing their paired values; 
wherein the processing operations for the partition further include processing one or more queries directed to one or more keys that, when hashed modulo N, map to the partition;
wherein a key and the value associated with the key are accessed by hashing the key modulo N to determine the partition associated with the key and sending the key and an access request to the determined partition; and
in response to determining that the key is not present in a tile of the Bloom filter for the partition, determining that the key is not present in the partition,
and no central index or mapping of keys to partitions is maintained in the distributed computing system.

12. 	(Currently Amended) The method as in claim 11 wherein 

13. 	(Previously Presented) The method as in claim 11 wherein the keys represent different geospatial areas and keys for at least one city or geospatial region are dispersed across most, or all, shards due to the entropy.

14. 	(Previously Presented) The method as in claim 13 wherein the entropy balances an indexing workload and storage usage across all of the data processing systems that process all of the shards and wherein the entropy disperses keys for one geospatial area across a plurality of shards.

15. 	(Currently Amended) The method as in claim 11 further comprising:
	receiving a query against the partitioned database;
	determining one or more keys derived from the query;
	for each key of the one or more keys:
	determining a partition identifier corresponding to the key by hashing the key, modulo N;;
	transmitting the key to the partition having the partition identifier to query the partition for a value corresponding to the key; and
	returning a value corresponding to the key, in response to determining that the key matches a key in the index file for the partition stored in the partition. 

16. 	(Original) The method as in claim 11 wherein each partition has a set of one or more data processing systems dedicated to sorting and storing within the partition and wherein determining partition identifiers is performed by a single data processing system.

17. 	(Currently Amended) The method as in claim 11 wherein accessing a value having a key in a determined partition includes:
	determining whether the key is present in a tile or region of a Bloom filter for the partition, and in response to the key being present in the tile or region of the Bloom filter, searching the index file of the partition for the key, and returning the value corresponding to the key, otherwise:
	returning a null value.

18.	 (Canceled).

19. 	(Currently Amended) The method as in claim 11 wherein the values stored in the Bloom filter are quadtree keys representing tiles in a quadtree layout that represents a geospatial area.

20. 	(Original) The method as in claim 19 wherein the quadtree keys are represented in base 10 values with a shift offset to provide unicity across all nodes in the quadtree layout.

21.	(Previously Presented) The medium of claim 1, wherein the hash function is a secure hash function ("SHA").

22.	(Previously Amended) The medium of claim 1, wherein generating and indexing the partitioned database are performed offline.

Allowable Subject Matter
Claims 1-7, 9-17 and 19-22 are allowed and renumbered claims 1-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations and in the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to combine the partitioning of geospatial data into database shards each comprising a bloom filter, using a hash modulo function to provide entropy of distribution across the partitions, storing sorted values in an index file for each partition such that no central index is maintained and querying of values employing the use of a bloom filter as recited in the independent claims.  For at least the same reasons, claims 2-7, 9-17 and 19-22 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154